Citation Nr: 0001654	
Decision Date: 01/20/00    Archive Date: 01/28/00

DOCKET NO.  95-01 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased evaluation for trigeminal 
neuralgia, currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased evaluation for right leg 
stasis dermatitis, currently evaluated as 10 percent 
disabling.  

3.  Entitlement to an increased evaluation for left leg 
stasis dermatitis, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran retired from active duty in June 1975 with more 
than 28 years of active service.  

This appeal arises from an April 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  In August 1999 the veteran withdrew his 
appeal as to all issues except those listed on the title 
page.  


FINDINGS OF FACT

1.  The veteran's trigeminal neuralgia produces dysesthesia 
of the right side of the face and sharp intermittent attacks 
of right sided face pain, requiring medication for relief.  

2.  The veteran has stasis dermatitis with varicose veins of 
both legs manifested by a history of ulcerations, a need for 
compression stockings, swelling and pain with prolonged 
standing, walking and sitting, and edema and atrophy of the 
skin. The symptoms are relieved by compression and elevation.  



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
trigeminal neuralgia have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.124a, Diagnostic Code 8205 
(1999).  

2.  The criteria for an increased rating to 30 percent, but 
no more, for stasis dermatitis of the right leg, effective 
prior to January 12, 1998, and a 40 percent evaluation, but 
no more, for stasis dermatitis of the right leg, effective 
January 12, 1998 is granted, subject to regulations governing 
the award of monetary benefits. 38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.104, Diagnostic Code 7121 (1997); 
38 C.F.R. § 4.104, Diagnostic Code 7121 (1999).

3.  The criteria for an increased rating to 30 percent, but 
no more, for stasis dermatitis of the left leg, effective 
prior to January 12, 1998, and a 40 percent evaluation, but 
no more, for stasis dermatitis of the left leg, effective 
January 12, 1998 is granted, subject to regulations governing 
the award of monetary benefits. 38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.104, Diagnostic Code 7121 (1997); 
38 C.F.R. § 4.104, Diagnostic Code 7121 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim when the 
veteran is seeking an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board is satisfied 
that all relevant facts have been properly developed.  No 
further assistance is required to comply with the duty to 
assist the veteran mandated by 38 U.S.C.A. § 5107(a).  

Pertinent Laws and Regulations.  In evaluating the severity 
of a particular disability, it is essential to consider its 
history.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. §§ 4.1 and 4.2.  However, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 
38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

Disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be an emphasis placed 
upon the limitation of activity imposed by the disabling 
condition.  The provisions of 38 C.F.R. § 4.2 require that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  
38 C.F.R. § 4.10 provides that in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory, and prognostic data required for 
ordinary medical classification, a description of the effects 
of the disability upon the person's ordinary activity.  

Trigeminal Neuralgia

Neuralgia, cranial or peripheral, characterized usually by 
dull and intermittent pain, or typical distribution so as to 
identify the nerve, is to be rated on the same scale, with 
maximum equal to moderate incomplete paralysis.  Tic 
douloureux or trifacial neuralgia, may be rated up to 
complete paralysis of the affected nerve.  38 C.F.R. § 4.124 
(1999).  

Neuralgia of the fifth (trigeminal) cranial nerve is rated as 
paralysis..  38 C.F.R. § 4.124a, Diagnostic Code 8405.  
Complete paralysis of the fifth cranial nerve is rated as 50 
percent disabling.  Severe incomplete paralysis is rated as 
30 percent disabling.  Moderate incomplete paralysis is rated 
as 10 percent disabling. 38 C.F.R. § 4.124a, Diagnostic Code 
8205 (1999).  

Factual Background.  While in service in September 1967 the 
veteran sought treatment for facial pain.  Any movement 
caused pain.  In July 1969 a neurology consult was conducted. 
The provisional diagnosis was trigeminal neuralgia.  January 
1971 service medical records noted that the veteran was given 
Dilantin.  

A VA examination report from September 1975 reveals that the 
veteran still had mild pain which was controlled with 
Tegretol.  There was no evidence of anatomic deformity.  The 
cranial nerves were intact.  The diagnosis was right moderate 
trigeminal neuralgia.  

September 1994 private medical records noted that the veteran 
had pain without numbness.  There was no pain with chewing.  

January 1995 private records noted that the veteran had 
worsening pain over the last few months.  He noted it when he 
bite down, chewed or shaved.  Examination revealed the 
cranial nerves were normal.  Strength and sensation appeared 
normal.  A February 1995 examination noted no complaints 
referable to the cranial nerves.  There was no altered 
sensation or paresthesia.  

A February 1995 letter from the veteran's private physician 
noted that the veteran did not have any complaints referable 
to the cranial nerves.  The veteran denied any significant 
neurological symptoms.  

A February 1995 letter from the veteran's private neurologist 
revealed that the veteran's symptoms had been reduced with 
Tegretol.  He continued to have severe intermittent facial 
pain.  Based on VA criteria, it was the physician's opinion 
that the veteran should be rated 30 percent for trigeminal 
neuralgia.  

The veteran testified at a hearing before a hearing officer 
at the RO in March 1995.  The veteran was taking Tegretol.  
He did not have problems with movement of his jaw or eye.  
(T-5)  The pain was intermittent.  It occurred every day.  He 
took medication which dulled the pain.  Brushing his teeth, 
washing his face and sometimes eating and talking made the 
pain worse.  (T-7).  

The veteran was seen by his private neurologist in January 
1995.  For the sake of continuity the records of the private 
neurologist will be reported together and in their 
chronological order.  The veteran complained that his pain 
was getting progressively worse.  Examination revealed that 
the veteran's speech was fluent.  His extraocular movements 
were full.  He had some dysesthesia on the right with V1-1 
distribution.  There was no gross asymmetry.  Sensory 
examination revealed he was intact to sensation to light 
touch and pinprick.  The impression was that the veteran had 
trigeminal neuralgia.  A trial of Tegretol was recommended.  
A follow up visit noted increased pain after eating and while 
brushing his teeth.  Neurological examination revealed no 
significant changes.  February 1995 records noted great 
improvement though the veteran continued to have right sided 
facial pain.  In May 1995 the veteran reported occasional 
sharp pain on the right side of his face.  Overall he was 
doing well.  November 1995 records noted that the trigeminal 
neuralgia seemed to be under control.  

In May 1996 the records of the private neurologist revealed 
that the veteran was having increased gait difficulty with 
Tegretol.  He had decreased his dose.  He noted improvement 
in his symptoms, but his neuralgia occurred two to three 
times a day.  It lasted for a few seconds with moderate to 
severe pain.  It also might reflexively raise his left arm to 
his face.  November 1996 records revealed that he had pain 
several times a day, but it was tolerable.  The veteran's 
private neurologist again noted that the veteran was taking 
Tegretol and his symptoms were fairly controlled.  He had 
intermittent spells of facial pain.  

A letter from the private neurologist dated in January 1997 
noted that the veteran had incomplete paralysis with severe 
facial pain.  

The next year, in May 1997, the neurologist noted facial pain 
that came intermittently.  There were no significant changes 
in the neurological evaluation.  In November of 1997 the a 
neurology follow up visit revealed that the veteran 
trigeminal neuralgia which seemed to be under control.  He 
had occasional flare-ups but they were not severe.  He had 
rare episodes of right sided pain which was fleeting and 
lasted a few seconds.  

The following year in May 1998 the private neurologist wrote 
that the veteran continued to have intermittent facial pain.  
The veteran took one Tegretol tablet a day and the pain 
stayed to a minimum.  There was no significant change in the 
neurological evaluation.  

A VA neurological evaluation was performed in August 1998.  
The veteran was currently getting pain approximately three 
times per day.  It was mostly triggered by eating, but also 
sometimes by shaving.  The pain was very sharp and lasted 
three to five minutes.  Examination revealed that the 
veteran's speech was fluent and intelligible.  Extraocular 
movement was full.  He had dysesthesia to touch on the right 
side of his face with altered sensation.  He had a sharp 
tingling sensation when he was touched on the right side of 
his face.  There was no facial asymmetry or paresis.  Sensory 
examination was normal.  The diagnosis was trigeminal 
neuralgia.  In the discussion which followed the VA physician 
wrote that the veteran's disability was an annoyance and 
created anxiety.  The examination revealed some dysesthesia 
in the distribution of the right trigeminal nerve.  

Analysis.  The regulations for evaluating neurological 
conditions state that disability is rated in proportion to 
the impairment of motor, sensory, or mental function.  
38 C.F.R. § 4.120.  Speech disturbances, impairment of vision 
and visceral manifestations are also to be considered.  

A review of the evidence demonstrates that the veteran does 
not have speech disturbance or impairment of vision related 
to his trigeminal neuralgia.  Neurological evaluations over 
the last few years have noted only one deficit.  The veteran 
had dysesthesia over the distribution of the trigeminal 
nerve.  The dysesthesia was described as altered sensation to 
touch in the right side of the face.  There is no indication 
in the record that there is any impairment in movement of the 
right side of the face.  Examiner's have specifically noted 
that there is no asymmetry or deformity of the face.  

The primary symptom of the veteran's trigeminal neuralgia is 
sharp intermittent pain in the right side of the face.  He is 
still able to eat, brush his teeth and shave.  The Board has 
noted that those activities may trigger an attack of pain, 
but the veteran is still able to perform those activities.  
The treatment records of the veteran's private neurologist 
reveal that treatment with Tegretol has resulted in better 
control of the veteran's symptoms since the pain worsened in 
1994.  

In the absence of symptoms such as speech disturbance or 
other indicia of severe incomplete paralysis, a basis for an 
evaluation greater than 10 percent for the veteran's 
trigeminal neuralgia is not in order.  38 C.F.R. § 4.124a, 
Diagnostic Code 8205.  The evidence is not so evenly balanced 
that there is doubt as to any material issue. 38 U.S.C.A. 
§ 5107.


Stasis Dermatitis 

During the pendency of this appeal VA published new 
regulations for rating disability of the cardiovascular 
system.  62 Fed. Reg. 65207-65224 (1997).  Prior to January 
12, 1998, VA regulations provided that phlebitis or 
thrombophlebitis, unilateral, with obliteration of deep 
return circulation, including traumatic conditions: With 
persistent swelling, subsiding only very slightly and 
incompletely with recumbency elevation with pigmentation 
cyanosis, eczema or ulceration is rated as 60 percent 
disabling.  A 30 percent rating is assigned with persistent 
swelling of leg or thigh increased on standing or walking one 
or two hours, readily relieved by recumbency, moderate 
discoloration, pigmentation and cyanosis or persistent 
swelling of arm or forearm, increased in the dependent 
position; moderate discoloration, pigmentation of cyanosis.  
A 10 percent rating is assigned with persistent moderate 
swelling of leg not markedly increased on standing or walking 
or persistent swelling of arm or forearm not increased in the 
dependent position.  Note: When phlebitis is present in both 
lower extremities or both upper extremities, apply bilateral 
factor.  38 C.F.R. § 4.104, Diagnostic Code 7121 (1997).  

Beginning on January 12, 1998, VA regulations provided that 
post-phlebitis syndrome of any etiology: with the following 
findings attributed to venous disease is rated as 60 percent 
disabling with persistent edema or subcutaneous induration, 
stasis pigmentation or eczema, and persistent ulceration, as 
40 percent disabling with persistent edema, and stasis 
pigmentation or eczema, with or without intermittent 
ulceration, and as 20 percent disabling with persistent 
edema, incompletely relieved by elevation of extremity, with 
or without beginning stasis pigmentation or eczema.  A 10 
percent rating is provided with intermittent edema of 
extremity or aching and fatigue in leg after prolonged 
standing or walking, with symptoms relieved by elevation of 
extremity or compression hosiery.  Note: These evaluations 
are for involvement of a single extremity.  If more than one 
extremity is involved evaluate each extremity separately and 
combine (under § 4.25), using the bilateral factor (§ 4.26), 
if applicable.  38 C.F.R. § 4.104, Diagnostic Code 7121 
(1999).  

Factual Background. In August 1970 service medical records 
reveal that the veteran had chronic sores and ulcerations on 
his right ankle.  They were slowly healing.  After continuing 
problems, specimens of the skin were taken.  A November 1972 
pathology report diagnosed acute and chronic ulceration.  

A VA examination in September 1975 included a history of 
treatment for the anterior aspect of both legs with 
ulcerations.  Dermatologists had diagnosed chronic ulcers 
with pigmentation secondary to stasis dermatitis.  At that 
time the veteran had severe pigmentation, on the anterior 
aspect of the left leg.  There were no ulcerations.  The 
right leg had a spot of pigmentation but no ulcers.  The 
diagnosis was stasis dermatitis, of the lower 1/3 of the 
anterior aspect of both legs.  

In March 1976 the veteran sought treatment at VA for 
erythematous stasis vasculitis of the left leg.  He had 
circular crusty areas on the posterior aspect of the left 
lower leg.  April 1976 VA records noted the ulcers were 
unchanged and then slowly resolving.  A VA examination was 
performed in June 1976.  The veteran had extensive areas of 
hypo- and hyperpigmentation with superficial atrophy and 
peripheral telangiectasia and erythema about both medial 
ankles.  He had similar macular areas on the left posterior 
leg.  The impression was that the veteran had burned out 
scarring from vasculitis or necrobosis.  

Private medical records from July 1993 included a notation 
that the veteran had no ulcers or varicose veins in the 
extremities.  

A VA examination was performed in November 1993.  The 
diagnosis was bilateral mild stasis edema secondary to mild 
moderate chronic venous insufficiency with history of ulcers 
on the right lower leg in the 1970's.  

May 1994 private medical records noted scarring in the distal 
portion of the right leg.  

A February 1995 letter from the veteran's private physician 
included a history of several occasions when the ulcers 
formed and healed without assistance from a physician.  

August 1995 VA records revealed that the veteran had a stasis 
ulcer for three months.  It was now healed.  Compression 
stockings were ordered.  

The veteran appeared at a hearing before a hearing officer at 
the RO in March 1995.  He testified that in the last six 
months he had problems with ulcers on his right leg.  (T-9).  
It had not happened a lot in the last several years.  He was 
careful to wear rather tight socks. He elevated his legs 
several times each day.  (T-10). There had not been any form 
of swelling, such as you might encounter with diabetes or 
something.  (T-11).  

A January 1997 letter from the veteran's private physician 
revealed that the veteran had intermittent brawny edema of 
both legs.  It was worse with standing or walking.  He had 
hyperpigmentation of the lower legs.  Examination revealed no 
active ulcerative lesions at that time.  He had 2+ pitting 
edema bilaterally.  He had an eczematous overly on both legs.  
The private physician stated that the veteran should be rated 
60 percent for both legs.  

June 1997 VA records reveal the veteran wore compression 
stockings and elevated his legs.  There was slight edema in 
the lower extremities.  

An unsigned memorandum was received at the RO in April 1998.  
It was noted that the veteran had persistent swelling of both 
lower legs.  It increased significantly with standing of 
walking for one hour or more.  The condition was relieved 
when he elevated his legs with the body recumbent.  There was 
moderate discoloration of the legs.  

VA examination in August 1998 revealed some atrophic scars 
with hypopigmentation on top of the lesions.  Several 
varicose veins were present on the lower legs.  It was noted 
that the scars were atrophic and could be painful.  

February 1999 VA treatment records revealed that the veteran 
had no ulceration on the lower extremities.  There were a few 
atrophic scars.  There were prominent varicose veins 
bilaterally.  

A VA examination of the skin was performed in May 1999.  The 
veteran gave a history from 1976 to 1995 of continuing 
ulcerations on his lower extremities.  He was able to heal 
them with various medications and elevation of his legs.  In 
June of 1995 he had a large ulceration on his right leg.  It 
healed over a period of eight months.  Since then he had not 
had any ulcers.  His symptoms included pain in his lower 
legs.  It occurred with prolonged walking, standing or 
sitting with his legs in a dependent position.  He 
experiences a lot of swelling in his lower legs due to 
prolonged walking, standing or sitting with his legs in a 
dependent position.  Examination reveled that the right lower 
leg was hypopigmented.  He had atrophic plagues of varying 
sizes.  He had mild edema of the right leg and general 
atrophy of the skin of the right lower leg.  The left lower 
leg also showed mild edema with slight atrophy of the skin.  
There was no pain on palpation of the scars.  The diagnosis 
was mild stasis dermatitis of both lower legs and scars on 
both lower legs.  

Analysis.  The threshold question to be answered in this case 
is which of the regulations for evaluating the veterans' 
stasis dermatitis is more favorable to the veteran.  When a 
law or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version more favorable to the 
appellant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  See Marcoux v. Brown, 9 Vet. App. 289 (1996); 
Karnas v. Derwinski, 1 Vet. App. 308 (1991). The Board finds 
that the old rating criteria provide for a 30 percent 
evaluation, but no more, for stasis dermatitis of both the 
right and left legs, effective prior to January 12, 1998, and 
that the new rating criteria provide for a 40 percent 
evaluation, but no more, for stasis dermatitis of both the 
right and left legs, effective January 12, 1998. 

A review of the record indicates that the veteran has stasis 
dermatitis with varicose veins of both legs manifested by a 
history of ulcerations, a need for compression stockings, 
swelling and pain with prolonged standing, walking and 
sitting, and edema and atrophy of the skin. The symptoms are 
relieved by compression and elevation. These manifestations 
exhibited by the veteran more appropriately meet the old 
criteria for a 30 percent rating for each leg and the new 
criteria for a 40 percent rating for each leg.  

A 60 percent rating under the old criteria requires that 
persistent swelling subsides only slightly and incompletely 
with recumbency.  The veteran at his hearing indicated that 
he controlled his symptoms by using tight socks and elevating 
his feet several times a day.  This alleviated his symptoms.  
Based on that information the Board has concluded that the 
veteran's stasis dermatitis warrants no higher than a 30 
percent rating under the old criteria.  Findings warranting a 
60 percent evaluation under the new criteria, persistent 
edema or subcutaneous induration, stasis pigmentation or 
eczema, and persistent ulceration, also are not shown. The 
benefit of the doubt has been resolved in the veteran's favor 
to the extent indicated. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§ 4.104, Diagnostic Code 7121 (1997); 38 C.F.R. § 4.104, 
Diagnostic Code 7121 (1999).

The Board has considered whether or not separate ratings for 
circulatory impairment and scars would be appropriate in this 
case.  In Esteban v. Brown, 6 Vet. App. 259 (1994), the Court 
held that in determining whether separate ratings may be 
granted, the critical element is that none of the 
symptomatology for any one of the conditions is duplicative 
of, or overlapping with, the symptomatology of the other 
conditions.  In this instance the regulations for phlebitis 
clearly include symptomatology of the skin.  They note eczema 
and pigment changes.  A separate evaluation for scars would 
result in two evaluations for the same symptoms.  Evaluation 
of the same manifestation under different diagnoses are to be 
avoided.  38 C.F.R. § 4.14 (1999).  



ORDER

An increased rating for trigeminal neuralgia is denied.  

An increased rating to a 30 percent evaluation, but no more, 
for stasis dermatitis of the right leg, effective prior to 
January 12, 1998, and a 40 percent evaluation, but no more, 
for stasis dermatitis of the right leg, effective January 12, 
1998 is granted, subject to regulations governing the award 
of monetary benefits.

An increased rating to a 30 percent evaluation, but no more, 
for stasis dermatitis of the left leg, effective prior to 
January 12, 1998, and a 40 percent evaluation, but no more, 
for stasis dermatitis of the left leg, effective January 12, 
1998 is granted, subject to regulations governing the award 
of monetary benefits.  




		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

